Citation Nr: 0842131	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-06 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to dependency and indemnity compensation 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The veteran had active duty service with the United States 
Army from April 1944 to January 1946, to include a tour of 
combat during World War II in the south Pacific.

The veteran and the claimant were married in March 1971, and 
remained married until the time of the veteran's death in 
June 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 Rating Decision by the 
St. Louis, Missouri, Regional Office (RO) that denied service 
connection for cause of death and denied the appellant's 
claim for dependency and indemnity compensation.

The issue of entitlement to service connection for cause of 
death is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran did not have a disability rated totally disabling 
for a period of 10 or more years immediately preceding his 
death, did not have a disability rated totally disabling from 
the date of his discharge continuously until his death, and 
was not a former prisoner of war.


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1310, 
1318, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.22 
(2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The appellant was advised of VA's duties to notify and assist 
in the development of the claim through a July 2006 letter.  
She did receive complete notice prior to the initial rating 
decision in August 2006.  This letter explained the evidence 
necessary to substantiate her claim, the evidence VA was 
responsible for providing and the evidence she was 
responsible for providing.  She has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency that may have occurred in the 
process.  While she was not advised of the criteria governing 
effective dates of awards, she is not prejudiced by lack of 
such notice (See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006)), as effective date criteria have no 
significance unless the claim is allowed, and the decision 
below does not do so.  Finally, it is not alleged that the 
notice in this case was less than adequate.

Regarding the duty to assist, VA has obtained records of the 
veteran's pertinent medical treatment.  The appellant has not 
identified any additional evidence pertinent to her claim.  
Thus, VA's duty to assist is also met.  Accordingly, the 
Board will address the merits of the claim.





Dependency and Indemnity Compensation Analysis

A claimant may receive DIC benefits if, at the time of death, 
the veteran had a service-connected disability rated totally 
disabling, and either the disability was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death, the disability was continuously 
rated totally disabling for a period of not less than five 
years from the date of the veteran's discharge from service, 
or the veteran was a former prisoner of war and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b)(1)-(3).

Initially, as demonstrated by the veteran's service records, 
he was never a prisoner of war.  Therefore, the appellant's 
claim cannot succeed under 38 U.S.C.A. § 1318(b)(3).

The veteran's disability rating has fluctuated since his 
separation from service, but does not meet the criteria under 
section 1318 for the appellant to receive DIC benefits.  Upon 
separation from service, the veteran received a disability 
rating of 50 percent from January 1946 until June 1947 for 
"psychoneurosis, hysteria, mod[erate]"; the initial rating 
decision reduced the rating to 10 percent as of June 1947.  
The 10 percent rating was continued until September 1948, 
when the veteran's disability was termed "conversion 
reaction" and reduced to a noncompensable rating.  As of 
December 1966, the veteran's disability was renamed an 
"[a]nxiety reaction with depressive features" and given a 
ten percent rating.  The veteran's rating was increased to 50 
percent, and the disability was again rediagnosed, 
"[p]sychotic depressive reaction."  The 50 percent rating 
remained stable until it was changed to a 70 percent rating 
for posttraumatic stress disorder (PTSD) as of October 2003.  
A subsequent rating decision increased the rating to 
individual unemployability as of October 2003, effectively 
determining the veteran to have a "totally disabled" 
rating.  

The veteran was only totally disabled for a little less than 
three years before he passed away.  He was neither totally 
disabled continuously since service and for at least the five 
years prior to his death, nor was he totally disabled for the 
final ten years prior to his death.  He was never a prisoner 
of war.  Therefore, the requirements for DIC benefits under 
38 U.S.C.A. § 1318 cannot be shown by the appellant, and her 
claim  under this provision must be denied.

In the present matter the Board is constrained to follow the 
provisions of law governing this type of claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the law is 
dispositive of the section 1318 issue in the instant case, as 
related to the claim for DIC benefits, the benefit-of-the-
doubt rule is not for application, and the appeal must be 
denied.


ORDER

Entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1318 is denied.


REMAND

The Board finds that there is a further VA duty to notify and 
assist the appellant in developing evidence pertinent to her 
claim for entitlement to service connection for the cause of 
the veteran's death that VA has not yet met.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

The veteran died in June 2006.  The death certificate lists 
the immediate cause of death as urosepsis.  A second 
significant condition contributing to death but not resulting 
in the urosepsis was pneumonia.  During the veteran's 
lifetime, service connection was established for post-
traumatic stress disorder (PTSD).  The appellant contends 
that the veteran's service-connected disability contributed 
to his death.

There is no medical opinion of record addressing whether the 
veteran's service-connected disability contributed to his 
cause of death.  In April 2006, the veteran was diagnosed 
with a urinary tract infection and urinary retention.  
According to the VA treatment report, the doctor indicated 
that the veteran was transferred from Cox Medical Center 
South (CMCS) for a urinary tract infection, and that the 
veteran "may have been given medications with [a] subsequent 
anti-cholinergic effect leading to urinary retention."  VA 
treated the veteran and evaluated him for several days before 
determining the veteran to be stable for discharge back to 
his nursing home.  The relationship between the veteran's 
PTSD medication and his medical condition was not addressed 
elsewhere in the report.  A medical opinion should be 
obtained on remand addressing whether the urinary retention 
and urinary tract infection were caused by his PTSD 
medications, and if so, whether these problems were at least 
as likely as not contributory to the subsequent urosepsis 
which caused his death.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Board notes that there are no private medical records 
available in the claims file, and no relevant VA records 
other than the April 2006 treatment report.  The veteran's 
Certificate of Death indicates that he was receiving 
inpatient care at the time of his death at CMCS.  The VA 
treatment records and private CMCS treatment records should 
be obtained for review.

VA also provided inadequate VCAA notice to the appellant.  In 
the present case, correspondence furnished to the appellant 
in July 2006 informed her, in pertinent part, of her 
opportunity to submit "medical evidence showing that the 
veteran's service connected conditions caused or contributed 
to the veteran's death."  The correspondence did not include 
a statement of the conditions for which the veteran was 
service-connected at the time of his death, despite evidence 
in the claims folder that he did indeed have a service-
connected disability at the time he passed away.  See Hupp v. 
Nicholson, 21 Vet. App. 342, 352-353 (2007) (holding that, 
with the similar issue of DIC, because adjudication of a DIC 
claim hinges first on whether a veteran was service-connected 
for any condition during his lifetime, the § 5103(a) notice 
in such a claim must include, inter alia, a statement of 
conditions for which a veteran was service-connected at the 
time of his death).  Therefore, the Board finds that a remand 
of the service-connection issue is necessary to afford the 
appellant proper VCAA notice.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 
112, 120-121 (2004); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); VAOPGCPREC 1-2004 (February 24, 2004).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with 
the notice required under 38 U.S.C.A. 
§ 5103, 38 C.F.R. § 3.159, and decisions 
by the United States Court of Appeals for 
Veterans Claims (Court), including 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006), as to her service connection 
claim.  Along with the VCAA notice, the RO 
should provide blank medical release 
forms, and request that the claimant 
provide releases for medical treatment 
records from CMCS, where the veteran was 
last treated, as well as any other 
facility at which the veteran received 
treatment in the year prior to his death.  
Upon receipt of the release(s), VA should 
obtain the veteran's medical treatment 
records.

2.  The claims file should then be sent to 
a VA doctor for review, and the doctor 
should provide a medical opinion as to 
whether it is at least as likely as not 
that any symptom of or treatment for the 
veteran's service-connected disability 
caused or contributed to his death.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the claimant and her 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless she is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of her 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim 
is both critical and appreciated. 

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


